IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 99-20157
                            Summary Calendar


HOWARD F. LARSSON,

                                               Plaintiff-Appellee,

versus

CITY OF HOUSTON TEXAS, ET AL,

                                               Defendants,

M.L. CURRAN, Captain; MILTON JONES, Lieutenant,

                                               Defendants-Appellants.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                            (97-CV-1750)
                        --------------------

                            November 17, 1999

Before POLITZ, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendants Curran and Jones appeal from the district court’s

denial of their motion for summary judgment based upon qualified

immunity.      They argue that the district court erred by denying

their summary-judgment motion and that this court has jurisdiction

over the interlocutory appeal.         Because there is a significant

fact-related     dispute,   however,    this    court   does   not   have




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
jurisdiction   to   review   the   denial   of   the   motion   for   summary

judgment.   See Johnson v. Jones, 515 U.S. 304, 313 (1995).

APPEAL DISMISSED.




                                     2